Orders of protection, Supreme Court, New York County (Emily Goodman, J.), entered May 25, 1999, inter alia, directing defendant father to stay away from plaintiff mother’s home and the parties’ children’s home and schools, unanimously affirmed, without costs. Appeals from order, same court and Justice, entered May 14, 1999, which granted plaintiffs motion for such orders of protection, and directed that such orders be submitted, unanimously dismissed, without costs, as subsumed in the appeals from the orders entered on May 25, 1999.
The motion court’s finding that defendant is a potential danger to his wife and children is supported by evidence of defendant’s threats against plaintiff and by the prior order of protection in favor of plaintiff and against defendant (see, Yvette H. v Michael G., 270 AD2d 123). The court made such finding after having examined the parties over several court appearances, and it is clear that, even without a hearing, the court possessed sufficient information upon which to render an informed decision in the best interests of the children (cf., Matter of Vangas v Ladas, 259 AD2d 755). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.